DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112a rejection, Examiner finds it not persuasive. Applicant’s discussion on Pg 8, namely “Applicant submits . . . “and “The subject matter of the claims . . .” are essentially arguing that one of skill in the art knows how to make the determinations. Applicants are invited to state what processing means are known to one of skill in the art more clearly if they would like in their next response, which may be persuasive. However merely stating that they are all known because by Applicants point all “computer and electronic arts are predictable arts” is not persuasive. 
As pointed out it’s unclear how the sensors are used to make the claimed determinations of the rejection. Applicants provide a list of sensors enumerated in [0013] reciting “For example, the sense-and-act device 100 may include a heart rate sensor, an accelerometer, a gyroscope, a thermal sensor, a galvanic skin response (GSR) sensor, and an electrocardiogram (ECG) sensor, or any combinations thereof. In some embodiments, the sense-and-act device 100 may include an apparatus in the environment of the user, such as a camera, a motion sensing camera, an infrared sensor, and the like.” From this Applicants claim making the determinations of “health conditions”. Yet they don’t provide sufficient explanation as discussed in MPEP 2161.01 for those discussed in the 112a rejection. For one example, one recited health condition is “an allergic reaction condition”; Examiner is unsure of what sensor even exists to measure an allergic reaction. In arguendo, assuming such a sensor does exist it does not appear to be enumerated and there is no subsequent discussion of how one would process such data to make a determination of the condition. Likewise for the other discussed conditions in the controlling a fan in response to a heat stroke or controlling lights in response to the user sleepwalking however, the issue is there isn’t sufficient description for making the determination that the person is having a heat stroke or sleepwalking. The issue isn’t the response of the home automation, it is with making the determination of the health condition.
With regards to the 112d rejection it is withdrawn due to the amendments. 
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. Applicants with regards to the Sad reference state “The combination of controlling locks and lights in a person's home based on the combination of determining that the user has fallen and is experiencing an abnormal heart rate is not found in the cited portions of Sadhu.” Examiner disagrees. The Sad reference recites issuing commands based on one or more sensors ([0020], [0023], [0043], [0046], [0048]) including both falling and abnormal heart conditions ([0006], [0077], [0093]-[0094]), as well as issuing one or more control commands ([0020], [0093]) based on the sensed parameters. Thus the elements are disclosed by Sad. In case it is deemed that Sad does not explicitly anticipate the elements, an in the alternative rejection rejecting claim 26 (and others as discussed in the rejection below) as obvious over Horse has been included. 
The remaining claims rely on the argument applied above for claim 26 and are therefore also not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 34/42/49 and 35/43/50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per MPEP 2161.01, it is a computer implemented system that doesn't disclose the algorithm. Specifically, "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or 
As such claim 29 recites “allergic reactions”, “blood sugar”, “heart attack” and “seizure” but does not recite how these are determined. It is not even disclosed what data is gathered for determining these elements or what sensor is capable of being used to gather the data which can be used to determine them. Examiner further notes that Claim 26 recites “receive data relating to a user of the apparatus” this does not recite health data just merely data “relating” to a user. 
As such the claims do not recite how the heat stroke/sleepwalking is being determined. The specification does not disclose a way to determine if the individual is having a heat stroke or sleepwalking. The only place in the description that discusses heat stroke/sleepwalking states “For example, the sense-and-act device may automatically turn on the air conditioner and/or fans if it determines that the user is having a heat stroke, or automatically turn on the lights if it determines that the user is sleepwalking.” This merely recites “if it is determined” but doesn’t disclose how to determine that the user is having a heat stroke/sleepwalking.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 26, 28-32, 36-37, 39, 41, 44-45, 47 is/are rejected under 35 U.S.C. 103 as obvious over Sadhu (Rajendra Sadhu, US 20150223705) hereinafter Sad or, in the alternative, under 35 U.S.C. 103 as obvious over Sad in view of Horseman (Samantha Horseman, US 20140163333) hereinafter Horse.

a processor (“Programmable Microcontroller” Fig. 1-6, [0018], [0036]-[0038] see also [0054], [0056], [0069], [0071], Claim 1; Various portions of these sections and others refer to the device having processor(s)/microcontroller(s) with associated memory/storage); and 
storage to store instructions  to direct the processor ([0036]-[0038], [0054], [0056], [0069], [0071], Claim 1; Various portions of these sections and others refer to the device having memory/storage as well as the processors being “programmable” i.e. running on stored software. Furthermore, Examiner notes that “smart watches” are known to include memory and a processor) to: 
receive data relating to a user of the apparatus ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 
determine that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); 
determine that the user has an abnormal heart rate condition ([0018], [0077], [0094], Claim 2); and 
if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2) or has the abnormal heart rate condition ([0018], [0077], [0094], Claim 2), control one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is detected, device 150 can, based on user preferences, issue control signals to the home automation network 110 to unlock the door to enable emergency rescue” and “based on one or more pre-defined events or events which can be programmed in real-time.”, Claims 1-2, 6; The reference recites unlocking the door in case of an emergency and recites an falling a one possible emergency) and controlling one or more lights in a home of the user ([0057], [0093] see also [0018]-[0020], [0080]-[0081] and [0094]; [0093] recites controlling one or more automated elements (which or more sensors” conditions based on the disclose data gathering includes both abnormal heart rates and falling as such the Sad reference recites turning on lights and unlocking doors based on an abnormal heart rate and a fall).

Sad may not explicitly disclose performing automation based on the combined fall and heart rate; turn on one or more lights. 
As discussed above Sad recites determining both falls and abnormal heart rates as emergency situations to cause a control of home elements, as well as performing automation by issuing one or more commands to various elements of the house based on the unwanted/emergency condition, for example [0057] “based on one or more pre-defined events or events which can be programmed in real-time.”. Substituting fall and abnormal heart rate detection for the detection of one of these individually is merely substituting the use of either of the known requirements by itself with the combination of the two which yields the predictable result of issuing a command to open the door and turn on lights based on both a fall and abnormal heart.
With regards to “turning on” lights, lights are either off or in some form of providing light. Sad recites controlling lights in response to emergency events/conditions ([0057], [0093]), and it would be obvious in view of the discussion specifically that for emergency situations to control lights by turning them on thereby helping emergency responders see in a home so they are able to locate and treat patients saving precious time during an emergency situation ([0008]). 


It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the alert based on heart rate or falling events/conditions as recited by Sad to include confirming both before submitting the alert as it would reduce on the risk of false alarms as recited in Horse ([0298]).

 Regarding claim 28, an interpretation of Sad further discloses the instructions to direct the processor to test the received data to match the received data with one or more predetermined health condition in addition to the fallen condition and the abnormal heart rate condition ([0017]-[0020], [0040] including “the present disclosure has been described with the purpose of using a wearable device such as a watch, band, or like device, for monitoring health conditions and controlling home automation networks”, [0045], [0049], [0057]-[0058], [0077], Claims 1-2 see also [0036]-[0038], [0043]-[0044], [0046]-[0048], [0080]-[0081]; These portions recite numerous disclosures of comparing to threshold for determining a condition).

 Regarding claim 29, an interpretation of Sad further discloses wherein the one or more predetermined health condition comprises a normal condition, an active condition, a high blood pressure condition, a fever condition, an allergic reaction condition, a seizure condition, a stroke condition, a heart attack condition, or an abnormal blood sugar level condition, or any combinations thereof ([0020], [0057]-[0058], [0077]; Examiner notes that several of those recited in Sad could be interpreted as active or normal).



Regarding claim 31, an interpretation of Sad further discloses wherein the one or more sensors comprise a heart rate sensor, an accelerometer, a gyroscope, a thermal sensor, a galvanic skin response (GSR) sensor, or an electrocardiogram (ECG) sensor, or any combinations thereof ([0046], [0055], [0060], [0080], [0088], Claim 3).

Regarding claim 32, an interpretation of Sad further discloses the instructions to direct the processor to automatically place a telephone call to an emergency dispatch center, or an emergency contact, or both ([0017]-[0018], [0043]-[0045], [0081], [0094] see also [0036]-[0038]).

Regarding claim 36, an interpretation of Sad further discloses the instructions to direct the processor to, if the user has fallen, automatically unlock one or more locks to provide emergency responders access to the user ([0080]-[0081], [0090], [0093]-[0094] see also [0036]-[0038], [0057], [0066]; Examiner notes that “to provide emergency responders access to the use” is an intended use of the system and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).



 Regarding claim 39, an interpretation of Sad discloses tangible, non-transitory, machine-readable medium comprising code to direct a processor ([0036]-[0038]) to: 
receive data relating to a user of an apparatus for user monitoring and response ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 
determine that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); 
determine that the user has an abnormal heart rate condition ([0018], [0077], [0094], Claim 2); and 
if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2) or has an abnormal heart rate condition ([0018], [0077], [0094], Claim 2), control one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is detected, device 150 can, based on user preferences, issue control signals to the home automation network 110 to unlock the door to enable emergency rescue”, Claims 1-2, 6; The reference recites unlocking the door in case of an emergency and recites an falling a one possible emergency) and controlling one or more lights in a home of the user ([0057], [0093] see also [0018]-[0020], [0080]-[0081] and [0094]; [0093] recites controlling one or more automated elements (which includes both lighting and security) based on sensor data event or condition. In an example provides an emergency situation, in [0020] it states “an automatic system configured in a wearable device to issue command(s)/signal(s) to emergency team/healthcare provider and/or to home automation control system in case it detects an unwanted condition based on reading of one or more sensors” conditions based on the disclose data gathering includes both abnormal heart rates and falling as such the Sad reference recites turning on lights and unlocking doors based on an abnormal heart rate and a fall).

Sad may not explicitly disclose performing automation based on the combined fall and heart rate; turn on one or more lights. 
As discussed above Sad recites determining both falls and abnormal heart rates as emergency situations to cause a control of home elements, as well as performing automation by issuing one or more commands to various elements of the house based on the unwanted/emergency condition, for example [0057] “based on one or more pre-defined events or events which can be programmed in real-time.”. Substituting fall and abnormal heart rate detection for the detection of one of these individually is merely substituting the use of either of the known requirements by itself with the combination of the two which yields the predictable result of issuing a command to open the door and turn on lights based on both a fall and abnormal heart.
With regards to “turning on” lights, lights are either off or in some form of providing light. Sad recites controlling lights in response to emergency events/conditions ([0057], [0093]), and it would be obvious in view of the discussion specifically that for emergency situations to control lights by turning them on thereby helping emergency responders see in a home so they are able to locate and treat patients saving precious time during an emergency situation ([0008]). 

In the alternative, in the same field of endeavor (medical devices), Horse teaches confirming a characteristic or condition by checking multiple characteristics or conditions ([0298] see also [0075]-[0076]) in order to reduce the number of false alarms.


 Regarding claim 41, an interpretation of Sad further discloses comprises code to direct the processor to automatically place a telephone call to an emergency dispatch center, or an emergency contact, or both ([0017]-[0018], [0043]-[0045], [0081], [0094] see also [0036]-[0038]).

 Regarding claim 44, an interpretation of Sad further discloses wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor to, if the user has fallen, automatically unlock one or more locks to provide emergency responders access to the user ([0080]-[0081], [0090], [0093]-[0094] see also [0036]-[0038], [0057], [0066]).

 Regarding claim 45, an interpretation of Sad further discloses wherein the one or more locks comprise one or more locks to one or more doors to the home of the user ([0019]-[0020], [0048], [0057], [0081], [0094] see also [0036]-[0038]).

Regarding claim 47, an interpretation of Sad discloses a method for sensing and responding to health conditions of a user of an apparatus, comprising: 
receiving data relating to a user of the apparatus ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 
determining that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); 

if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2) or has the abnormal heart rate condition ([0018], [0077], [0094], Claim 2), controlling one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is detected, device 150 can, based on user preferences, issue control signals to the home automation network 110 to unlock the door to enable emergency rescue”, Claims 1-2, 6; The reference recites unlocking the door in case of an emergency and recites an falling a one possible emergency) and controlling one or more lights in a home of the user ([0057], [0093] see also [0018]-[0020], [0080]-[0081] and [0094]; [0093] recites controlling one or more automated elements (which includes both lighting and security) based on sensor data event or condition. In an example provides an emergency situation, in [0020] it states “an automatic system configured in a wearable device to issue command(s)/signal(s) to emergency team/healthcare provider and/or to home automation control system in case it detects an unwanted condition based on reading of one or more sensors” conditions based on the disclose data gathering includes both abnormal heart rates and falling as such the Sad reference recites turning on lights and unlocking doors based on an abnormal heart rate and a fall).

Sad may not explicitly disclose performing automation based on the combined fall and heart rate; turn on one or more lights. 
As discussed above Sad recites determining both falls and abnormal heart rates as emergency situations to cause a control of home elements, as well as performing automation by issuing one or more commands to various elements of the house based on the unwanted/emergency condition, for example [0057] “based on one or more pre-defined events or events which can be programmed in real-
With regards to “turning on” lights, lights are either off or in some form of providing light. Sad recites controlling lights in response to emergency events/conditions ([0057], [0093]), and it would be obvious in view of the discussion specifically that for emergency situations to control lights by turning them on thereby helping emergency responders see in a home so they are able to locate and treat patients saving precious time during an emergency situation ([0008]). 

In the alternative, in the same field of endeavor (medical devices), Horse teaches confirming a characteristic or condition by checking multiple characteristics or conditions ([0298] see also [0075]-[0076]) in order to reduce the number of false alarms.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the alert based on heart rate or falling events/conditions as recited by Sad to include confirming both before submitting the alert as it would reduce on the risk of false alarms as recited in Horse ([0298]).

Claim Rejections - 35 USC § 103
Claim 27, 40, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Foss (John Foss, US 20080129518) hereinafter Foss.
Regarding claim 27, an interpretation of Sad further discloses comprising an accelerometer ([0018] see also [0066], [0080], [0090], [0093]), the instructions to direct the processor to determine 
An interpretation of Sad may not explicitly disclose determining a fall based on a sudden increase in acceleration followed by a period of no acceleration. 
However, in the same field of endeavor (medical devices), Foss teaches determining a sudden increase in acceleration followed by a period of no acceleration ([0056]-[0059], [0132], Fig. 3-4, 12 see also [0048], [0051], [0053]; Recites determining a fall based on a user’s rapid acceleration followed motionlessness for a period of time).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the elements of Foss as Sad recites the determining fall using an accelerometer and Foss recites a specific approach to determining a fall using an accelerometer which decreases the likelihood of false positive emergency determinations ([0006]-[0007]). Furthermore, combining the elements of Sad with those of Foss is merely combining prior art elements according to known methods to yield predictable results; i.e. combining the disclosure of Sad with the fall detection teachings yields the predictable result of determining fall detection based on increase in acceleration followed by motionlessness. 

 Regarding claim 40, an interpretation of Sad further discloses wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor to determine ([0066], [0080], [0090], [0093] see also [0006], [0036]-[0038]) that the user has fallen by determining based on data from an accelerometer ([0018] see also [0066], [0080], [0090], [0093]). 
An interpretation of Sad may not explicitly disclose determining a fall based on a sudden increase in acceleration followed by a period of no acceleration

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the elements of Foss as Sad recites the determining fall using an accelerometer and Foss recites a specific approach to determining a fall using an accelerometer which decreases the likelihood of false positive emergency determinations ([0006]-[0007]). Furthermore, combining the elements of Sad with those of Foss is merely combining prior art elements according to known methods to yield predictable results; i.e. combining the disclosure of Sad with the fall detection teachings yields the predictable result of determining fall detection based on increase in acceleration followed by motionlessness. 

 Regarding claim 48, an interpretation of Sad further discloses the determining that the user has fallen ([0018], [0066], [0080], [0090], [0093] see also [0006]). 
An interpretation of Sad may not explicitly disclose determining comprising detecting a sudden increase in acceleration followed by a period of no acceleration.
However, in the same field of endeavor (medical devices), Foss teaches determining comprising detecting a sudden increase in acceleration followed by a period of no acceleration ([0056]-[0059], [0132], Fig. 3-4, 12 see also [0048], [0051], [0053]; Recites determining a fall based on a user’s rapid acceleration followed motionlessness for a period of time).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the elements of Foss as Sad recites the determining fall using an accelerometer and Foss recites a specific approach to determining a fall using . 

Claim Rejections - 35 USC § 103
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Horse. 
 Regarding claim 33, an interpretation of Sad discloses the above. An interpretation of Sad may not explicitly disclose to raise an alarm on the apparatus and wait a predetermined amount of time for the user to press an override button before performing other actions.
However, in the same field of endeavor (medical devices), Horse teaches to raise an alarm on the apparatus and wait a predetermined amount of time for the user to press an override button before performing other actions ([0335], [0342]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include an override to transmitting the alert because it allows for controlling the sending of an alert in order to inhibit false alerts from being transmitted ([0335]). 

Claim Rejections - 35 USC § 103
Claim 34, 42, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of WebMD (WebMD, Heat Stroke: Symptoms and Treatment, WebMD Information and Resources, https://web.archive.org/web/20131114013021/https://www.webmd.com/a-to-z-guides/heat-stroke-symptoms-and-treatment, 11/14/13, viewed on 9/8/21) hereinafter WebMD.

An interpretation of Sad may not explicitly disclose to wherein the specific health state is that the user is having a heat stroke.
However, in the same field of endeavor (medical devices), WebMD teaches determining a user is having a heat stroke and turning down the temperature based on the determination (Heat stroke Treatment and symptoms discussion, including but not limited to “The medical definition of heat stroke is a core body temperature greater than 105 degrees Fahrenheit, with complications involving the central nervous system that occur after exposure to high temperatures.” and “While waiting for the paramedics to arrive, initiate first aid. Move the person to an air-conditioned environment”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the temperature as taught by WebMD as a threshold for determining heat stroke and turn on the AC as in response to the predefine rules/algorithmic/threshold determinations taught by Sad in order to cool the individual as suggested by the First Aid portion of WebMD as cooling the individual helps to avoid a fatal outcome (First Aid for Heat Stroke section). Combining the elements of Sad with those of WebMD is merely combining prior art elements according to known methods to yield predictable results; i.e. applying predefined rules/algorithm/thresholds to physiological sensed data to determine air conditioning control as disclosed by Sad with the specific temperature threshold and direction to cool the person suffering from heat stroke which would yield the predictable result of when the users temperature increases above the threshold the device of Sad would control the air conditioning/thermostat.


An interpretation of Sad may not explicitly disclose to wherein the specific health state is that the user is having a heat stroke.
However, in the same field of endeavor (medical devices), WebMD teaches determining a user is having a heat stroke and turning down the temperature based on the determination (Heat stroke Treatment and symptoms discussion, including but not limited to “The medical definition of heat stroke is a core body temperature greater than 105 degrees Fahrenheit, with complications involving the central nervous system that occur after exposure to high temperatures.” and “While waiting for the paramedics to arrive, initiate first aid. Move the person to an air-conditioned environment”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the temperature as taught by WebMD as a threshold for determining heat stroke and turn on the AC as in response to the predefine rules/algorithmic/threshold determinations taught by Sad in order to cool the individual as suggested by the First Aid portion of WebMD as cooling the individual helps to avoid a fatal outcome (First Aid for Heat Stroke section). Combining the elements of Sad with those of WebMD is merely combining prior art elements according to known methods to yield predictable results; i.e. applying predefined rules/algorithm/thresholds to physiological sensed data to determine air conditioning control as disclosed by Sad with the specific temperature threshold and direction to cool the person suffering from heat stroke which would yield the predictable result of when the users temperature increases above the threshold the device of Sad would control the air conditioning/thermostat.


An interpretation of Sad may not explicitly disclose to wherein the specific health state is that the user is having a heat stroke.
However, in the same field of endeavor (medical devices), WebMD teaches determining a user is having a heat stroke and turning down the temperature based on the determination (Heat stroke Treatment and symptoms discussion, including but not limited to “The medical definition of heat stroke is a core body temperature greater than 105 degrees Fahrenheit, with complications involving the central nervous system that occur after exposure to high temperatures.” and “While waiting for the paramedics to arrive, initiate first aid. Move the person to an air-conditioned environment”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the temperature as taught by WebMD as a threshold for determining heat stroke and turn on the AC as in response to the predefine rules/algorithmic/threshold determinations taught by Sad in order to cool the individual as suggested by the First Aid portion of WebMD as cooling the individual helps to avoid a fatal outcome (First Aid for Heat Stroke section). Combining the elements of Sad with those of WebMD is merely combining prior art elements according to known methods to yield predictable results; i.e. applying predefined rules/algorithm/thresholds to physiological sensed data to determine air conditioning control as disclosed by Sad with the specific temperature threshold and direction to cool the person suffering from heat stroke which would yield the predictable result of when the users temperature increases above the threshold the device of Sad would control the air conditioning/thermostat.

Claim Rejections - 35 USC § 103
Claim 35, 43, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Ronald Benson et al., US 20150164409) hereinafter Ben.
Regarding claim 35, an interpretation of Sad further discloses determining control the one or more lights in response to an indication that the user is a specific health state ([0017]-[0020], [0040], [0045], [0093], Claims 2-3). 
An interpretation of Sad may not explicitly disclose the health state being sleep walking. 
However, in the same field of endeavor (medical devices), Ben teaches determining the health state of sleep walking ([0299]-[0300], Fig. 9 see also [0106], [0241], [0301]-[0303]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad with the determination of sleep walking as recited by Ben because it provides determining the sleep walking disorder and providing an alert to a user to alert the user to said disorder ([0241]). Additionally, combining the elements of Sad with the determination of sleep walking as recited by Ben as it is merely combining the sensing, determination and home automation aspects of Sad with a specific determination as recited Ben, which yields the predictable results of home automation based on a determination of sleepwalking.

Regarding claim 43, an interpretation of sad discloses the above including wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor ([0036]-[0038]) and control the one or more lights in response to an indication that the user a health state ([0017]-[0020], [0040], [0045], [0093], Claims 2-3). 
An interpretation of Sad may not explicitly disclose the health state being sleep walking. 
However, in the same field of endeavor (medical devices), Ben teaches determining the health state of sleep walking ([0299]-[0300], Fig. 9 see also [0106], [0241], [0301]-[0303]).


Regarding claim 50, an interpretation of Sad further discloses controlling the one or more lights in response to an indication that the user is a health state ([0017]-[0020], [0040], [0045], [0093], Claims 2-3). 
An interpretation of Sad may not explicitly disclose the health state being sleep walking. 
However, in the same field of endeavor (medical devices), Ben teaches determining the health state of sleep walking ([0299]-[0300], Fig. 9 see also [0106], [0241], [0301]-[0303]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad with the determination of sleep walking as recited by Ben because it provides determining the sleep walking disorder and providing an alert to a user to alert the user to said disorder ([0241]). Additionally, combining the elements of Sad with the determination of sleep walking as recited by Ben as it is merely combining the sensing, determination and home automation aspects of Sad with a specific determination as recited Ben, which yields the predictable results of home automation based on a determination of sleepwalking.

Claim Rejections - 35 USC § 103
Claim 38, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Ricci (Christopher Ricci, US 20160318468) hereinafter Ric. 
 Regarding claim 38, an interpretation of Sad discloses the above. An interpretation of Sad may not explicitly discloses to automatically control one or more features of a vehicle.
However, in the same field of endeavor (medical devices), Ric teaches automatically control one or more features of a vehicle ([0363]-[0365], Fig. 19 see also [0457], [0465]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the controlling element(s) of the vehicle in response to health sensing as taught by Ric because it provides safety for the user ([0365]). Furthermore, combining/substituting the elements of Sad which discloses sensing, determining and automation with the elements of specifically controlling elements of a vehicle in response to sensing and determination is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an element of the vehicle changes in response to sensing.

Regarding claim 46, an interpretation of sad discloses the above including wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor ([0036]-[0038]). 
An interpretation of Sad may not explicitly disclose automatically control one or more features of a vehicle.
However, in the same field of endeavor (medical devices), Ric teaches automatically control one or more features of a vehicle ([0363]-[0365], Fig. 19 see also [0457], [0465]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the controlling element(s) of the vehicle in .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-35 of U.S. Patent No. 10653369 (‘369) in view of Sad. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are narrower representation of the elements of patented claims in ‘369 with slight amendments those amendments being disclosed by the prior art and render obvious the amendments.
Claim 26 (and 39/47) of the current app recite determining a fall and unlocking a door if a fall is determined based on a sensor reading, Claim 1 (and 15/27) of ‘369 recite monitoring sensors and determining a health condition, specifically “determining that the user has fallen” and “controlling one or more locks” to determining a fall. The difference being controlling a lock which has two states lock or unlocked, the claims of ‘369 do not explicitly recite unlock as it’s one of two states the ‘369 would render this obvious however, Sad also discloses this (see the rejection of claim one citing portions for “unlock”/”unlocking”). As ‘369 recites controlling a lock in response to a fall and locks have two states locked or unlocked taking ‘369 in view of Sad would be obvious as it is applying a known method to similar system to achieve a predictable result of unlocking the door automatically. The dependent claims . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050116820 to Goldreich see Fig. 1; US 20120041278 to Sadhu; US 20140297006 to Sadhu; US 20090227882 including [0059] “warned by an alarm when a patient gets or falls out of bed, a patient stops breathing, a patient's heart stops, a patient is moving abnormally, or there exists some other condition or combination of conditions for which monitoring station 12 provides an alarm.”;  US 20150022338 recites controlling home including lights/locks etc. in response to health conditions/states see [0034]-[0035].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	19 January 2022